SUMMARY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Status
Claims 1-4 and 7-20 are currently pending. Claims 1 and 20 have been amended. Claims 5 and 6 are now canceled; and no new claims have been added.
Response to Amendment
Applicant's amendments to independent claims 1 and 20 have overcome their
current rejection, and the case is now in condition for immediate allowance. A Notice of
Allowance (NOA) is issued herewith.

Allowable Subject Matter
Claims 1-4 and 7-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
A.	Re both independent claim 1 and independent claim 20, the prior art cannot be used to anticipate, nor to render obvious the limitation(s) of: wherein the protrusion is in contact with the source and drain layer, and the source and drain layer and two adjacent protrusions form a receiving groove, and wherein the protrusion has one or more side surfaces which connect a surface of the protrusion that faces towards the base substrate with a surface of the protrusion that faces away from the base substrate, and the one or more side surfaces of the protrusion comprise a concave surface, and the concave surface comprises a curved concave surface, in combination with the additionally claimed features.
In Re claims 2-4 and 7-19, they are allowable because of their dependence from claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765. The examiner can normally be reached M-F 8:00 AM - 5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC W. JONES/
Examiner
Art Unit 2892



/LEX H MALSAWMA/Primary Examiner, Art Unit 2892